Citation Nr: 1450137	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a bilateral foot condition, to include jungle rot and / or cold injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1973 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in June 2012.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in October 2012 and April 2014 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the Veteran's appeal, his claims of entitlement to service connection for allergic rhinitis, degenerative joint disease (DJD) of the right knee, and DJD of the left knee were granted in a September 2014 rating decision.  This action constitutes a full grant of the benefits sought on appeal with respect to these issues, and as such, they are no longer before the Board.

The Board notes that the issue of an increased rating for degenerative disc disease of the back was raised in an October 2014 report of contact, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in its April 2014 remand the Board referred the issue of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) and the issue of the Veteran's competency to the AOJ for appropriate action.  The AOJ has since taken no action; therefore, the Board does not have jurisdiction over these issues, and they must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the development requested in the April 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

The April 2014 remand directed that the Veteran be provided a VA examination to determine the nature and etiology of any bilateral foot disability.  The Veteran was afforded a cold injury and skin examination in July 2014.  The examiner diagnosed the Veteran with dermatophytosis of the feet and tenia pedis and onychomycosis of the toenails, which the Board notes are fungal infections.  However, in rendering a negative etiological opinion, the examiner did not address the Veteran's in-service fungal infections that are documented in his service treatment records (STR).  To the contrary, the examiner incorrectly stated that the record was silent for any evidence to support the Veteran's claim.  Accordingly, the negative opinion is based on an inaccurate factual premise and is inadequate for adjudicating the claim.  Therefore, a remand to obtain an adequate nexus opinion is warranted.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (noting an opinion based upon an inaccurate factual premise had no probative value.); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Additionally, the evidence of record shows that the Veteran applied for disability benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  As the record is somewhat ambiguous as to the basis of the Veteran's SSA disability claim, reasonable efforts must be made to obtain his SSA records.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from August 2013 to present from the VA medical center in Fayetteville, North Carolina, including records from any associated outpatient clinic.  All attempts to obtain these records should be documented in the claims file.

2.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, obtain an addendum opinion from the July 2014 VA examiner, or, if unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Upon review of record, the examiner should address the following:

a.  Whether it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's dermatophytosis of the feet is etiologically related to active service, including his in-service diagnoses of ring worm and a left hand fungal infection.
b. Whether it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tenia pedis and onychomycosis of the toenails is etiologically related to active service, to include his in-service ring worm and left hand fungal infection.

The VA examiner's opinion should specifically address the December 1974 STR noting that the Veteran was diagnosed with a fungal infection and the August 1992 STR indicating the Veteran was diagnosed with tinea capitis or ringworm.  The examiner should also address the Veteran's assertion of recurrent jungle rot during and post service, related to his exposure to wet conditions during his tour of duty in Okinawa, Japan.

The examiner's opinion should also address Dr. Mikhail's January 2013 correspondence indicating that the Veteran had been treated for a bilateral foot condition to include jungle rot and residuals of a cold injury.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A complete rationale must be provided for any opinion offered.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



